Citation Nr: 0629051	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder. 

2.  Entitlement to service connection for low blood pressure 
and venous disease in the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from September 1963 to May 
1967.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to service connection 
for a pulmonary disorder, low blood pressure in the lower 
extremities, and venous disease in the lower extremities.  


FINDINGS OF FACT

1.  The pulmonary disorder was detected after service and 
there is no competent evidence which relates the pulmonary 
disorder to service.  

2.  The restless leg syndrome and symptoms of pain, swelling, 
and discoloration of the legs, were detected after service 
and there is no competent evidence which relates this 
disorder or symptoms to service.  

3.  There is no competent evidence of venous disease or low 
blood pressure of the lower extremities.  


CONCLUSIONS OF LAW

1.  A pulmonary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005). 

2.  Venous disease of the lower extremities, low blood 
pressure of the legs and restless leg syndrome were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in March 2003 and March 2005.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claims for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In this case, the March 2005 VCAA notice letter was provided 
to the veteran after the initial adjudication of the claims 
in May 2003.  The veteran was provided with the content-
complying notice in March 2005.  After the VCAA notice was 
provided, the veteran had over one year to respond to the 
notice and submit additional evidence in support of his 
claims.  The claims were readjudicated in supplemental 
statement of the case dated in November 2005.  The Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of notice.  See Mayfield, supra.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  The Board also points out 
that the veteran has not alleged any prejudice.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  The 
veteran's service medical records and personnel records are 
associated with the claims file.  Treatment records and 
reports from Drs. E.L. and R.K. are associated with the 
claims file.  VA treatment records from the VA medical 
facility in Loma Linda dated from January 2003 to November 
2004 have been obtained.  The veteran was afforded a VA 
examination in August 2004 to determine the nature and 
etiology of the claimed disabilities.  The veteran was 
scheduled for a hearing before the RO in July 2004 and a 
hearing before the Board in April 2006, but he failed to 
report to both hearings without good cause.  Therefore, the 
veteran's request for a personal hearing is considered as 
having been withdrawn.  See 38 C.F.R. § 20.702(d) (2005).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Service connection for a pulmonary disorder

The veteran contends that he incurred a pulmonary disorder in 
service while serving aboard the USS Buchanan.  He asserts 
that he was assigned to issue paint and other items from a 
paint locker for one year in 1964.  The veteran states that 
there was no ventilation in the locker; there was only a 
door.  The veteran contends that he cleaned paint brushes 
with thinners and solvents.  He asserts that he developed 
pulmonary disease and breathing problems from working in the 
paint locker and he had pulmonary problems after service.  

The competent medical evidence of record establishes that the 
veteran has moderate obstructive airway disease and possible 
emphysema.  The August 2004 VA examination report indicates 
that the pulmonary function tests revealed moderate chronic 
obstructive airways disease, possible emphysema, and moderate 
restriction, parenchymal.  

Service medical records do not document a diagnosis of 
pulmonary disease.  The August 1963 enlistment examination 
report indicates that examination of the lungs was normal.  
Chest x-ray examinations in September 1963 and April 1964 
were negative.  The service medical records note that the 
veteran had some chest congestion in August 1966, but the 
congestion was due to a cold.  A May 1967 separation 
examination report indicates that examination of the lungs 
was normal and chest X-ray examination was negative.  

The evidence of record shows that airway obstruction was 
first detected in 1998.  In a November 1998 report, Dr. E.L. 
noted the pulmonary function tests in November 1998 revealed 
evidence of airway obstruction.  There is no competent 
evidence of a link between the pulmonary disorder and 
service.  In fact, the competent medical evidence of record 
establishes that the pulmonary disorder is not secondary to 
any event or injury in service but is due to the veteran's 
history of heavy smoking.  The VA examiner who performed the 
August 2004 VA examination opined that the chronic 
obstructive pulmonary disease was not secondary to any event 
or injury in active duty.  The examiner indicated that the 
basis of his medical opinion was the fact that even though 
the veteran worked for one year next to paints, solvents, and 
chemicals, he never reported any pulmonary symptoms in 
service.  He did not have any shortness of breath or any 
cough at that time.  The examiner stated that the veteran has 
had persistent chronic heavy smoking for many years and 
started noticing shortness of breath many years later, about 
seven years after he left the military.  The examiner 
indicated that this was usually the amount of time after 
prolonged heavy smoking when chronic bronchitis starts to 
present in a patient and sooner or later, it developed into 
chronic obstructive pulmonary disease.  The examiner noted 
that the veteran has had this diagnosis for three to four 
years.  The examiner also noted that when one is exposed to 
chemicals or solvents, usually the pulmonary condition 
develops by this exposure when it is prolonged for many years 
and it is going to be some kind of pulmonary fibrosis due to 
chronic inflammation of the lungs, and the veteran does not 
have this.  

The Board finds the August 2004 VA examination report to be 
highly probative.  The examiner indicated that he had 
reviewed the claims folder extensively, he reviewed the VA 
medical records, and examined the veteran.  The examination 
report sets forth the veteran's medical history in detail and 
notes the results of diagnostic tests.  The Board finds that 
the VA opinion is highly probative because it was based upon 
physical examination of the veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The VA 
examiner also provided the basis for the medical opinion and 
pointed to the evidence which supported the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In 
short, the probative medical evidence of record establishes 
that the veteran's current pulmonary disorder is not related 
to injury or events in service.  

There is simply no competent evidence in the record showing, 
or even suggesting, that the pulmonary disorder is caused or 
aggravated by injury or disease in service, including 
prolonged exposure to paint fumes.    

The Board acknowledges the veteran's belief that his 
pulmonary disorder was caused by the exposure to paint fumes 
in service.  However, his statements are not considered 
competent evidence sufficient to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown, nor has he claimed, to be a medical professional, 
he is not competent to opine that his pulmonary disorder is 
causally related to his period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran has not submitted any 
medical evidence which supports his contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a pulmonary disorder must be denied.  
The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b). 



Service connection for venous disease and low blood pressure 
in the lower extremities

The veteran contends that the venous disease and low blood 
pressure of the legs first manifested in service.  Service 
medical records indicate that upon enlistment examination in 
August 1963, the veteran's heart and vascular systems were 
normal.  In the report of medical history, the veteran 
reported that he had cramps in his legs following strenuous 
exercise, but he had no history of claudication.  A vascular 
disorder was not diagnosed upon enlistment examination.  The 
service medical records show that in August 1966, the veteran 
sought medical treatment and reported that his arms and legs 
cramp and fall asleep when he walked.  He reported having 
these symptoms for one week.  Physical examination was 
negative.  The May 1967 separation examination report 
indicates that examination of the heart and vascular system 
was normal.  A vascular disease was not diagnosed upon 
separation from service.   

The medical evidence of record shows that at the current 
time, the veteran has complaints of intermittent pain in the 
legs, some increased discoloration of the legs from the knees 
to the ankles, and some swelling of the ankles.  The medical 
evidence shows that the diagnosis is restless leg syndrome 
with associated periodic limb movement secondary to 
obstructive sleep apnea.  There is no current diagnosis of 
arterial or venous insufficiency to the lower extremities.  

The medical evidence of record shows that the veteran began 
to complain of symptoms of pain and discoloration of the 
lower extremities in November 1997.  In a November 1998 
report, Dr. E.L. stated that the veteran reported noting 
discoloration in both legs with pain, tenderness, and 
swelling in November 1997.  The veteran underwent diagnostic 
tests to determine the causes of these symptoms.  Dr. E.L. 
indicated that heart failure was not the cause of the edema 
because the echocardiogram was normal.  Dr. E.L. indicated 
that lung disease can cause edema.  He noted that the veteran 
did have a history of cigarette smoking and the pulmonary 
function tests showed evidence of airway obstruction but the 
airway obstruction was not enough to account for the 
complaints of bilateral swelling with pigmentation.  Dr. E.L. 
stated that the most likely cause was venous disease of the 
lower extremities and additional diagnostic testing was 
needed to confirm.  The veteran underwent an ultrasound of 
the legs in February 1999.  The ultrasound findings were 
normal and there was no evidence of deep vein thrombosis.  A 
February 1999 report by Dr. E.L. indicates that the diagnosis 
was bilateral stasis dermatitis with slight swelling probably 
secondary to venous disease of the lower extremities below 
the knees.  VA treatment records dated in 2003 indicate that 
the veteran had mild chronic venous insufficiency.   

The veteran underwent VA examination in August 2004.  The VA 
examiner concluded that the diagnosis was restless leg 
syndrome with associated periodic limb movement secondary to 
the obstructive sleep apnea, which was found upon 
examination.  The examiner concluded, after review of the 
claims folder and the veteran's medical records and 
examination of the veteran, that there was no evidence of 
venous insufficiency or varicose veins in the extremities.  
The examiner stated that the veteran did not have evidence of 
peripheral vascular disease.  The examiner noted that upon 
examination, the veteran had good peripheral pulses and good 
hair growth.  There was no shiny skin on his lower 
extremities and he had no characteristics of peripheral 
vascular disease.  The examiner concluded that the symptoms 
the veteran had were characteristic signs of restless leg 
syndrome which is associated with periodic limb movement and 
is the secondary effect of obstructive sleep apnea.  

The VA examiner noted that this condition was well documented 
in the literature and the veteran did not have symptoms of 
this disorder when he was on active duty.  The examiner noted 
that the veteran reported having these symptoms twelve years 
earlier, which was many years after he left the military.  
The VA examiner also noted that the veteran had complaints of 
his legs falling asleep in service.  The examiner indicated 
that the service medical records show that the veteran had 
complaints of his arms and legs falling asleep, but the 
veteran was never diagnosed with circulation problems or any 
abnormalities of the lower extremities in service.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens, 
supra; Prejean, supra.  The examiner also reported the basis 
for the medical opinion and noted the findings which 
supported the opinion.  

There is no competent evidence of a link between the restless 
leg syndrome and service.  As discussed above, the VA 
examiner who performed the August 2004 VA examination 
attributed the restless leg syndrome to sleep apnea and 
indicated that there was no relationship to service.  The 
Board notes that service connection for sleep apnea was 
denied in a November 2004 rating decision.  Therefore, 
service connection for restless leg syndrome on a secondary 
basis pursuant to 38 C.F.R. § 3.310 is not warranted.  The 
Board also notes that in a March 1999 report, Dr. R.K., a 
neurologist, indicated that the complaints of pain and 
discoloration of the legs were industrially related from 
standing eleven to twelve hours a day, five days a week, and 
the disability was the result of injury while the veteran was 
a Quality Control Inspector for M. I.  Dr. R.K. further 
stated that there was no indication of a pre-existing or non-
industrial causation.  

There is simply no competent evidence in the record showing, 
or even suggesting, that the restless leg syndrome is caused 
or aggravated by injury or disease in service.   

The Board acknowledges the veteran's belief that his leg 
symptoms first manifested in service.  Because the veteran is 
not shown, nor has he claimed, to be a medical professional, 
he is not competent to opine that his legs symptoms and 
current restless leg syndrome are causally related to his 
period of service.  See Espiritu, supra; Grottveit, supra.  
The veteran has not submitted any medical evidence which 
supports his contentions.  The Board also finds that the 
competent evidence of record shows that the veteran does not 
currently have a diagnosis of low blood pressure of the legs 
or venous insufficiency of the legs.  A grant of service 
connection requires a showing of current disability.  
Shedden, supra.  The Board notes that the medical evidence 
shows a diagnosis of hypertension; there is no diagnosis of 
low blood pressure. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a venous disease, low blood pressure 
of the legs, and restless leg syndrome must be denied.  The 
Board considered the applicability of "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a pulmonary disorder is 
denied. 

Entitlement to service connection for venous disease, low 
blood pressure, and restless leg syndrome is denied. 



____________________________________________
Jeff Martin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


